Filed 7/22/21 In re M.C. CA2/4
         NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.
     IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                            SECOND APPELLATE DISTRICT

                                        DIVISION FOUR


In re M.C., a Person Coming                                  B308704
Under the Juvenile Court Law.
                                                            (Los Angeles County
                                                             Super. Ct. Nos.
                                                            20CCJP03695,
                                                            20CCJP03695A)
LOS ANGELES COUNTY
DEPARTMENT OF
CHILDREN AND FAMILY
SERVICES,

         Plaintiff and Respondent,

         v.

M.C.,

         Defendant and Appellant.


     APPEAL from orders of the Superior Court of Los Angeles
County, Pete R. Navarro, Commissioner. Affirmed.
     Elizabeth A. Klippi, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Rodrigo A. Castro-Silva, County Counsel, Kim Nemoy,
Assistant County Counsel, Sarah Vesecky, Deputy County
Counsel, for Plaintiff and Respondent.

                         INTRODUCTION
       The juvenile court exercised jurisdiction over eleven-year-
old M. under Welfare and Institutions Code section 3001 following
multiple incidents of physical abuse by father M.C. (father). The
court also exercised jurisdiction over M. based on father’s
domestic violence toward his female companion and father’s
alleged alcohol abuse. As part of its disposition order, the
juvenile court ordered father to participate in drug testing and
individual counseling to address domestic violence and substance
abuse issues.
      Father does not challenge the finding of jurisdiction based
on physical abuse, but he appeals the court’s jurisdictional order
regarding domestic violence and alcohol abuse. We find that
substantial evidence supports the juvenile court’s order on these
grounds. Father also appeals the portions of the disposition order
requiring him to participate in drug testing and individual
counseling to address domestic violence and substance abuse. We
find no abuse of discretion, and therefore affirm.
      FACTUAL AND PROCEDURAL BACKGROUND
A.    Detention
      Eleven-year-old M. came to the attention of the Los Angeles
Department of Children and Family services (DCFS) through a
referral to the child abuse hotline on June 1, 2020. According to
the detention report, the caller reported that M. was a victim of

      1All further statutory references are to the Welfare and
Institutions Code unless otherwise indicated.



                                2
physical abuse by father. M.’s mother (mother) and father shared
custody, and M. had recently traveled to Las Vegas to visit
paternal grandmother. Mother traveled to Las Vegas to retrieve
M., and paternal grandmother told mother that M. “had some
injuries.” M. had “a belt mark to the side of his face” and a mark
on his leg. M. “initially . . . attempted to lie to protect his father,”
but later admitted that father “whooped” him with a belt.
Paternal grandmother also observed M. picking at his hair, which
paternal grandmother believed to be a result of stress. Mother
had been staying with a paternal relative, but after returning
from Las Vegas she no longer felt safe there and moved into a
shelter.
       A children’s social worker (CSW) interviewed M. on June
10, 2020. By then M. had been staying with mother for two
weeks. When asked whether he felt safe with father, M. said,
“No.” M. told the CSW that father “drinks Hennessy every day”
and would become “mean and aggressive” when he drank. M.
also reported that father would drive to get more alcohol, even
after he had already been drinking. M. said father’s girlfriend,
I.V., smoked marijuana, and I.V.’s 14-year-old daughter, J.,
would care for M.’s three younger half-siblings—seven-year-old
Me., five-year-old Mal., and three-month-old Ma.—while father
and I.V. were under the influence.
       M. told the CSW that father hit him as a form of discipline.
Once father punched M. in the stomach because he was running
late for school and could not find his shoes. Another time, father
choked M., but M. could not remember why. M. later told a
medical provider that as father was choking M. with his hands
and M. could not breathe, father said, “Good night,” and M.
thought he was going to pass out. M. stated that when he was




                                   3
seven years old, he ordered a movie without realizing that
father’s credit card would be charged. When father found out, he
hit M.’s legs with a hanger, leaving a mark.
       When asked about the marks mother observed after M.’s
trip to Las Vegas, M. said he and Me. had gotten into a fight on
May 21 or 22, and “the father became upset and began to ‘wail’ on
him with a belt. The child stated that father hit him roughly 8-9
times on his back, bottom, and face.” The CSW observed a “large
patch of hair missing from [M.’s] head,” which M. could not
explain. M. was examined by a medical provider on June 18.
Although the incident with father had occurred nearly a month
earlier, the medical provider found fading bruises on M.’s
buttock, thigh, and face that were consistent with M.’s
statements. M. said I.V.’s daughter J. and their half-siblings are
also afraid of father, “especially when he drinks heavily, as he
becomes more aggressive.” M. stated that father had also hit 14-
year-old J. on the legs with a refrigerator handle, leaving bruises.
       The CSW asked M. about domestic violence in the home
involving I.V. M. stated that he had not observed any domestic
violence, but he knew it happened because he had seen I.V. with
“a busted lip and a black eye.” M. said father was arrested for
that incident. M. said I.V. and father “are always arguing,” and
one time he saw father throw a hairbrush at I.V., which hit her
on the head. M. later told the medical provider that he witnessed
father punch I.V. in the face while the family was sitting at the
dining room table, and “the kids saw [I.V.’s] face start swelling.”
       The CSW interviewed mother the same day. Mother told
the CSW that she and father shared custody of M., and they were
supposed to each have M. 3.5 days per week pursuant to a court
order. However, mother said she had not seen M. for two months




                                 4
before picking him up in Las Vegas, “because the father withheld
him from her and she did not have the father’s new address.”
Mother stated that M.’s birthday had recently passed, and she
and father agreed that father would have M. for the first half of
the day, and mother would have him for the second half. Mother
said father did not allow her to see M. on his birthday, however,
and because mother did not know father’s address, there was
nothing she could do about it. Mother received a call from
paternal grandmother the following day to come get M. from Las
Vegas, and paternal grandmother said she “was concerned that
something may be happening at the father’s house.” When
mother pressed for details about what might be happening with
father, paternal grandmother would not be specific, but she
suggested that M. was not safe with father. Mother told the CSW
that “the paternal side of the family knows something is going on,
but always tries to cover up for the father out of fear, as the
mother stated the father has a ‘bad’ temper.” Mother told the
CSW about finding marks on M.’s bottom and face. Mother also
observed that M. had a “big patch” of hair missing.
      Mother told the CSW that she and father were together
from 2007 to 2009, but they were never married. Mother said
father was very abusive toward her, and she sustained injuries
from the domestic violence. Mother told the CSW that she “grew
up in foster care and does not have a support system and
therefore when she left the father, she got into prostitution due to
not having any skills or an education, but left that life in 2015.”
Mother said she had no history of drug or alcohol use. She said
the existing custody order had been initiated by father, and she
had been under the impression that there was nothing she could




                                 5
do to change it. The CSW told mother she could seek changes to
the order through the court.
       The CSW spoke with father by phone on June 18, 2020.
The CSW told father she would need to meet with him in person
to assess his living situation for M. Father said he was no longer
living with I.V., but he would not provide a current address.
Father told the CSW that mother was unstable, and that mother
“took” M. from him while M. was visiting paternal grandmother
in Las Vegas.
       DCFS found two prior referrals for the family. In April
2016, allegations of neglect, physical abuse, and emotional abuse
were made after law enforcement responded to a domestic
violence incident involving father and I.V. According to the
detention report, while father and I.V. were in an argument,
“[f]ather pushed [I.V.] down to the floor, got on top of her, choked
her, and bit her in the head. This occurred in the bathroom and
the children were right outside the bathroom door. [I.V.]
attempted to leave with the children. Father attempted to take
[I.V.’s] cell phone away and they began pushing and pulling
[I.V.’s] phone. Father broke [I.V.’s] home [sic]. [I.V.] was able to
leave the home and flagged law enforcement down.” Father was
arrested. The DCFS referral was deemed “inconclusive,” and
closed after I.V. said she would no longer maintain a relationship
with father.
       The second referral stated that on October 31, 2018, father
and I.V. got into an argument in which father “punched [I.V.] on
the mouth and nose, causing her to bleed from the face.” Father
also pushed I.V. to the floor, where he “stood over her and
punched her with his right hand.” Mal. and Me. witnessed the
incident; M. was not home at the time. The referral was deemed




                                 6
inconclusive, and the investigation was closed after I.V. obtained
a restraining order that was active through November 2021.
Father was convicted of felony inflicting corporal punishment on
a cohabitant, and sentenced to 270 days in jail and five years’
probation.
       When father spoke to the CSW again on June 23 and 25,
father asked about the allegations in this case. The CSW told
father about the marks mother observed on M. Father denied
that M. had any marks when he left to visit paternal
grandmother in Las Vegas. Father said he believed mother was
coaching M. into making up allegations. Father declined to meet
the CSW in person, saying he was concerned that he would be
arrested.
       Father explained that he and mother had been together for
a little more than a year; the relationship ended shortly after M.
was born in May 2009. Father “did not deny the [domestic
violence], but stated that it was mutual combat, yet he was the
one that would be arrested.” Father denied any domestic violence
with I.V., but when the CSW told him there was a record of
domestic violence from 2018, father “admitted to it.” Father said
he and I.V. had not been together in over a year. When the CSW
noted that M. said he had been living with father and I.V., father
denied it and said that he and M. had been staying with a friend.
Father refused to give the friend’s information to the CSW.
Father said the address M. had provided to the CSW was false;
father had given M. a false address “because in the past, the
mother would show up uninvited and cause ‘problems.’” The
CSW asked about three-month-old Ma., whom M. said was
father’s and I.V.’s child. Father said Ma. was his child, but with a
different woman. Father denied using any physical discipline on




                                 7
M. Father also denied daily alcohol use, saying that he only
drank socially on occasion. Father agreed to drug test for DCFS;
the result was negative for all substances.
       On June 26, 2020, father called the CSW and told her that
a couple of months ago, M. reported that mother punched him.
The CSW asked if police or DCFS had been called, and father
said no. The CSW asked mother and M. about the incident, and
both denied that mother had punched M. M. also confirmed that
he had been living with father, I.V., and their children before
DCFS became involved. The CSW asked M. about whether Ma.
was I.V.’s child, and M. confirmed that I.V. was pregnant before
Ma. arrived.
       The CSW interviewed paternal grandmother on June 29,
2020. Regarding the allegations in the referral, paternal
grandmother said M. has never been abused. Regarding the mark
on M.’s face, paternal grandmother said M. told her that he got
into a fight with his sister, and father “spanked him with the belt
and the belt slipped, hitting his face.” Paternal grandmother also
said M. has a habit of pulling his hair out when he is nervous, but
paternal grandmother attributed M.’s stress to “what is mother is
taking him through, which is keeping him traumatized.”
Paternal grandmother said mother’s visitation with M. was
inconsistent, and once while in mother’s care M. sustained a
cigarette burn to his face, which mother said was an accident.
Paternal grandmother said mother had no stable home for M.
She was unaware of any domestic violence between father and
I.V., said they were no longer together, and said that Ma. was
father and I.V.’s child. Paternal grandmother denied any
substance abuse by father.




                                8
       The CSW spoke with I.V. on June 29, 2020. I.V. said she
and father had not been together for two years, and that Ma. was
her child with another man. I.V. also told the CSW that father
has never mistreated any of the children. She said father drinks
on occasion, but does not have a drinking problem. I.V. refused
to provide a current address to the CSW.
       The CSW spoke with a foster mother with whom mother
had resided as a teenager. Foster mother said she and mother
remain in contact. Foster mother was aware of the domestic
abuse between mother and father during their relationship.
Foster mother said mother did not use drugs or alcohol. She had
no concerns about M. in mother’s care.
       DCFS found that M. was at high risk of future abuse or
neglect by father. While M. was still in mother’s care, on July 7,
2020 the court granted DCFS’s request for an order removing M.
from father.2 On July 10, 2020, DCFS filed a petition under
section 300, which included two counts under subdivision (a), and
four counts under subdivision (b)(1). Counts a-1 and b-1 alleged
that father “physically abused [M.] by repeatedly striking the
child’s face, back, and buttocks with a belt inflicting bruising to
the child’s face and buttocks. On a prior occasion, the father
choked the child, causing the child to have difficulty breathing.
On prior occasions, the father struck the child with belts. On a
prior occasion, the father struck the child’s stomach with the
father’s fist. On a prior occasion, the father struck the child’s leg
with a hanger inflicting a mark. Such physical abuse was
excessive and caused the child unreasonable pain and suffering.

      2DCFS  noted that a referral had been made to the Orange
County Department of Children and Family Services for father’s
other children.



                                  9
The child is afraid of the father.” Counts a-1 and b-1 alleged that
father’s physical abuse endangered M.’s physical health and
safety, and placed M. at risk of serious physical harm. Counts a-
2 and b-2 alleged that father and I.V. have a history of domestic
violence in the presence of M., including father striking I.V. on
the face with a fist and father throwing a hairbrush at I.V.,
striking her face. Counts a-2 and b-2 also noted father’s
convictions for injury to a spouse/cohabitant, and stated that
father’s “violent conduct” places M. at risk of serious physical
harm.
       Count b-3 alleged that father “has a history of substance
abuse and is a current abuser of alcohol, which renders the father
incapable of providing regular care and supervision of the child.
On prior occasions, the father was under the influence of alcohol
while the child was in the father’s care and supervision. The
father’s substance abuse endangers the child’s physical health
and safety and places the child at risk of serious physical harm,
damage and danger.” Count b-4 alleged that father “created a
detrimental and endangering home environment for the child in
that the father allowed [I.V.] to possess, use, and be under the
influence of marijuana in the child’s home and in the presence of
the child.” Count b-4 further alleged that drug use in the home
placed M. at risk of serious physical harm.
       At the detention hearing on July 15, 2020, father’s counsel
stated that father believed that mother was “coaching the child
into making these statements.” Father’s counsel pointed out
discrepancies between mother’s statements and paternal
grandmother’s statements, and suggested that mother was trying
to get custody of M. Mother’s counsel submitted on the
allegations, and M.’s counsel asserted that there was “plenty of




                                10
evidence” to meet the prima facie burden. The court stated that
it was inclined to adopt DCFS’s position, and DCFS “submitted
on the court’s tentative.” The court found a prima facie case that
M. was a person described by section 300, and ordered M.
detained from father and placed with mother. The court ordered
monitored visitation for father and set an adjudication hearing
for August 14, 2020.
B.     Amended petition
       On August 11, 2020, DCFS filed a first amended petition.
The amended petition added an allegation to counts a-1 and b-1
stating, “On a prior occasion, [father] chased the child around the
family home with a knife.” The amended petition also added two
new counts, a-3 and b-5, which both stated that father and
mother “have a history of domestic violence. In February of 2009,
the father was arrested for Inflict Corporal Injr Spouse/Cphab
[sic]. Such violent conduct on the part of [father] against
[mother] endangers the child’s physical and emotional health and
safety and places the child[ ] at risk of physical and emotional
harm, damage and danger.”
       A jurisdiction/disposition report filed before the August 14,
2020 hearing stated that M. continued to reside with mother, and
he felt safe in her home. Mother and M. were living in a
transitional housing apartment, and the CSW noted no safety
concerns. In an interview with a CSW on July 21, 2020, M. said
that on the date father choked him, father then told M. to take a
shower. M. said, “‘After I showered, he started drinking and he
told my sister [Mal.] (age 8) to go get a knife and a rag, and he
started chasing me around the house.’ The child stated that he
heard his father tell [Mal.] to get a rag due to blood.” M. told the
CSW that he could not sleep that night. He also said, “When he




                                11
got the knife, I thought it was going to be my last day. I thought
he would kill me. He even said, ‘I’m sorry son, but I gotta do this,
take you out.’” M. also repeated some of his earlier allegations of
abuse, and stated, “When I misbehave my dad whoops me. He
whoops me with a belt all around, and it hurts me and I cry.”
       Regarding the domestic violence between father and I.V.,
M. said they argue and call each other bad names. He said father
“used to hit her . . . a lot. He would hit her on the face with his
fists, and she would bleed and cry, she had a busted nose and
lip.” M. said the last time they fought was two years ago on
Halloween, and said, “I think the classes that my dad takes
worked, because now that he takes classes he doesn’t hit [I.V.], he
only argues with her.”
       Regarding father’s alcohol use, M. said, “My dad drinks
Hennessy, he has little bottles. But he gets big bottles when we
go somewhere, like my aunties [sic] home. After he drinks
Hennessy he waits to get it out of his system. He can handle it.
But when he gets mad, it does affect him. I know it affects him
when he gets mad.” Regarding I.V.’s marijuana use, M. said that
I.V. “smokes outside,” and it was “probably weed.” He said the
other children “know about the smoking too.” M. said father does
not smoke marijuana. Regarding the domestic violence
allegation between father and mother, M. said he recalled seeing
“my dad push and punch my mom; I was like 4 or 5 years old.”
M. did not recall any further details or incidents.
       In an interview by phone, father again denied the
allegations that he physically abused M., stating that mother was
coaching M. Father said he did “give my son a whooping back in
2016” with a “belt across the butt” after M. gave one of the other
children a black eye. Father denied that M. was present during




                                12
the domestic violence incident with I.V. in October 2018. Father
said he went to jail for five months after that incident. Father
said that he and I.V. had not been together for about two years.
Father also told the CSW, “[M]y son has not experienced any
domestic violence, he doesn’t know about things like that.”
       Father denied the allegations about alcohol abuse, stating,
“I don’t abuse drugs or alcohol. I may have a drink on weekends,
I don’t get drunk and I don’t black out.” Father also said that M.
knows nothing about alcohol, and “if he knows about the word
‘Hennessy’ that’s because his mom told him, she is coaching him.
I am willing to do another drug and alcohol test to prove it.”
Father stated that I.V. was not a marijuana user, but that
mother does use drugs. Father suggested that DCFS needs to
investigate mother’s drug use to ensure that M. is safe.
       Father admitted domestic violence against mother, stating
that they had a “toxic relationship.” Father said he only had one
physical argument with mother, when “I hit her at the welfare
office and a cop was passing by and witnessed it and I got
arrested.” Father said mother was pregnant with M. at the time.
Father said that mother “has a bad temper, she is toxic, she
busted my windows, she used to grab knives, she lies about it
being me.”
       Mother stated that she worries about M.’s “emotional
needs” and “long term emotional stability” due to the stress of the
abuse by father. Mother said that M. was “slowly disclosing the
abuse that he went through,” and she did not know about it
before May. Regarding the domestic abuse between her and
father, mother said that father had “choked me in the past and to
the point where I have passed out. He pushed my face to bar
windows and to a BBQ pit.” Mother also recalled the incident in




                                13
which father hit her and a police officer witnessed it. She said
father was “an alcoholic” who “can get violent when he drinks.”
Mother said she had a medical marijuana card and she used
marijuana to help her sleep. She said she had been a heavy
marijuana user in the past.
       A paternal aunt told the CSW that father’s family had
known mother for over a decade, and mother had been staying
with paternal aunt before the DCFS investigation began.
Paternal aunt recently tried to file an ex parte request in the
court because she would like to have custody of M. Paternal aunt
said she was not aware of any physical abuse by father. As for
father’s alcohol use, paternal aunt said, “Yes, on weekends my
brother will have a drink,” but she had never seen him
intoxicated. Paternal aunt did not think I.V. used drugs. She
was aware of the domestic violence charges against father
involving both I.V. and mother.
       DCFS requested that the court find all of the allegations in
the amended petition true. DCFS stated that in light of father’s
criminal history for domestic violence, it had “concerns with
father’s insight and his impulsivity, as evident by [father’s]
aggressive and dangerous behavior.” DCFS asked that the court
order various services for both mother and father. The services
DCFS recommended for father included a parenting education
program, a domestic violence program for perpetrators,
individual counseling, and random drug and alcohol testing with
any missed or dirty test resulting in the requirement to complete
a drug or alcohol program. DCFS also recommended monitored
visitation for father.
       At the adjudication hearing on August 14, 2020, father
requested a continuance for additional time to respond to the




                                14
recently filed first amended petition. The court continued the
adjudication hearing to September 14, 2020.
       A last-minute information filed September 14, 2020 stated
that father was nearly finished with a 52-week domestic violence
program for perpetrators, which was apparently required
following the domestic violence incident with I.V. Father and M.
had two monitored visits, which went well.
C.     Jurisdiction and disposition
       At the jurisdiction hearing on September 14, 2020, father
testified that M. had not been present during the domestic
violence incident with I.V. in October 2018. When asked how
often he drinks alcohol, father answered, “Occasionally. Very
occasionally. Probably on a Sunday out of the weekend.” Father
also testified that he drinks “a cup at most.” Father said he used
physical discipline on M. in 2016, after M. “punched his sister in
the eye” and father disciplined him to “let him know that that’s
not right.” Father denied chasing M. with a knife, choking M., or
hitting M. with a hanger, and stated that he believed M. made
these statements because he was “being coached by his mother.”
On cross-examination by M.’s counsel, father also denied
punching M. in the stomach or disciplining M. before his trip to
Las Vegas. When asked how M. could have gotten the marks
found after his trip to Las Vegas, father said he did not know, but
thought it could be from M. playing roughly with his friends. On
cross-examination by DCFS’s counsel, father said M. had never
seen him under the influence, and M. “don’t even know what
alcohol is.” Father also submitted a letter from his employer
stating that father had been employed since March 2019, and
that father was a “model employee” who “excels in his role.”




                                15
       The parties began making closing arguments, but as M.’s
counsel was arguing, the court remarked that the facts were “not
so clear.” M.’s counsel offered to have M. testify if the court
wanted clarification. The court agreed, and the hearing was
continued.
       An interim review report dated October 7, 2020 stated that
M. continued to live with mother, and he was having some
behavior problems. During a monitored visit with father, father
called mother “a ‘b**ch’, and ‘M****F**** Liar’ while in front of
the child.” (Alterations in original.) Father also told M. “to lie in
the upcoming Court hearing / testimony.” A younger half-sibling
also encouraged M. to “lie for dad.” The following day, M. said he
did not want to visit father because he was mad at him for
talking about mother. When the social worker spoke with father,
he said mother coaches M., and father asked for a paternal aunt
to monitor the visits. Father also said M. asks father when M.
can come home to father’s house.
       DCFS recommended that the amended petition be
sustained as alleged. DCFS recommended that father’s visits be
monitored by DCFS personnel in a DCFS-approved setting.
DCFS recommended reunification services for father, as well as
parenting education, domestic violence education, individual
counseling, and random drug and alcohol testing with any
positive test resulting in an assessment for a drug and alcohol
program.
       At the continued hearing on October 7, 2020, M. testified
that he was at his aunt’s house during the domestic violence
incident between father and I.V. in October 2018. When he came
home, he saw that I.V. “had a busted lip,” her face was bleeding,
and father had been arrested. When his counsel asked what




                                 16
happened next, M. testified, “The police came in the hospital.
Police started asking me questions.” M. said he stayed with his
aunt that night. M. testified that before that incident, M. saw
father throw a brush at I.V.’s head, causing a knot on I.V.’s
forehead. M. also testified that when he was about seven years
old, he heard arguing from another room, and when I.V. came out
of the room she had a black eye.
       Regarding the May 2020 incident, M. testified that two
days before his birthday he got into a fight with his sister Mal.
while 14-year-old J. was watching the children. When father got
home, M. was “on top of” his bed, and father told him get down
because “he has a piece of cake for me.” M. did not comply,
“[b]ecause I knew that I had hit my sister and that I was going to
get a whooping.” Once M. got down, father “went to go get his
belt” and “he hit me with the belt” on “[m]y face, my butt, and my
leg.” M. testified that he was “screaming,” and when J. asked
father to stop, he did. M. said he had purple marks from the belt
that stayed for about a week. The same day, father “told my
sister go grab a knife and a rag.” The sister, eight-year-old Mal.,
looked scared but did as she was told. The knife was silver and
black with a sharp edge, and father held the knife at chest height
pointing toward M. Father “was chasing me around with the
knife” until teenage J. told father to “chill.” M. said he did not
sleep well that night; he woke up to find father by his bed, and “I
was kind of scared when I woke up when I seen him right there,”
but father only said, “Sorry.” When paternal grandmother took
M. to Las Vegas, M. told her about the incident.
       M. also testified that when he was in fifth grade, “we were
running late for school,” M. could not find his clothes, and father
“hit me in my stomach.” When asked to show how father




                                17
punched him, M. demonstrated and said, “Like this, but like – it’s
like an uppercut, but it’s like a body punch” with a closed fist. M.
said another time he ordered a movie, and he was not aware that
it was not free. When father found out about the charge the next
morning, “my dad went to go grab his hangers. And then he
started hitting me with his hangers.” Paternal grandmother had
been sleeping; she woke up when she heard M. screaming and
told father to stop. M. said he had marks on his body after that.
       The court asked M., “Did you ever see your dad drink?” M.
said yes, father drinks Hennessy, and “sometimes he puts it on
the table,” and “when I’m eating, I can see it.” When asked how
often father drinks, M. said, “Often.” M. said father had been
drinking before the knife incident, but he had not been drinking
before the belt incident.
       On cross-examination, father’s counsel asked about the
knife incident saying, “What do you mean by chasing?” M
replied, “Like running around the house.” M. said that at his
birthday party two days later, he still had a mark on his face
from the belt. When paternal grandmother asked him what
happened, M. said “nothing.”
       In cross-examination, M. testified that father told him
about three weeks ago to “lie.” M. also testified that father
referred to mother as “bitch.” M. testified that after father drinks
“sometimes he gets mad, but most of the time he argues – [I.V.]
argues with him.” M. said that other times father had hit him
after he had been drinking, but he could not remember when.
The court asked, “Are you afraid of your dad when he’s drinking?”
M. said, “Yeah.” Then he stated, “I’m afraid of him when I’m by
myself, but when I’m with somebody, with him, I’m not.” The
court asked, “Does his personality change in any way when he’s




                                18
drinking?” M. said yes, it changes in “[l]ike a mad way.” The
court asked M. if father had choked him, and M. said, “Yeah,” the
same day as the belt and knife incident.
       Father’s counsel called father to testify in rebuttal. Father
said he did not tell M. to lie to the court. Rather, M. said he
wanted to come home to father’s house, and father advised M. to
tell that to the social workers. Father said he never chased M.
with a knife and never told Mal. to go get a knife. Father
testified that M. was not disciplined that day at all, and said, “I
believe that he was being coached by his mother.” Father said M.
did not have any marks on his face at his birthday party or when
he left for Las Vegas with paternal grandmother.
       In closing arguments, father’s counsel asked that the
petition be dismissed. Father’s counsel argued that M. was not
present during the domestic violence between father and I.V. in
October 2018, and asked the court to dismiss the allegations
regarding domestic violence with I.V. Father’s counsel also said
that the last domestic violence incident was two years ago, and
because father had completed a domestic violence course he had
“ameliorated the issue.” Father’s counsel said there was no
evidence of any risk relating to I.V.’s marijuana use. Father’s
counsel also asked that the counts regarding domestic violence
with mother be dismissed, because it was “over a decade ago.”
       Father’s counsel further argued that the allegation
regarding alcohol abuse should be dismissed, because “[t]here’s
literally no evidence presented other than [M.’s] statement that
father has an alcohol problem. Father submitted to an on-
demand negative drug test from June 30. He has held down the
same job with the same employer for years. The evidence as
presented to the court does not indicate that this father has an




                                19
alcohol problem.” Father’s counsel asserted that the “allegations
about choking, hitting with the hanger . . . were completely
vague,” and there were no photographs of the marks allegedly left
on M. from any incident. Father’s counsel asserted that father
and his family members were credible, and M. was not credible.
       Mother’s counsel asserted that M.’s statements were
detailed and credible. She asserted that M. should remain with
mother. Noting that M. said he was afraid of father when they
were alone, mother’s counsel also asked that M.’s visitation with
father remain monitored.
       M.’s counsel urged the court to sustain the petition, noting
that father’s abuse only stopped when J. or paternal grandmother
stepped in. M.’s counsel also stated that M. witnessed violence
against I.V. and saw her injured following the October 2018
incident. M.’s counsel noted that M. knew what Hennessy was
and that father drank it, and that it “contributes to all the
violence that’s happening in this house.” M.’s counsel also
requested that father’s visitation be monitored.
       Counsel for DCFS asked the court to sustain the petition.
Counsel for DCFS noted that M. stated that he saw the injuries
on I.V., and that father gets aggressive when he drinks.
       The court sustained three of the counts in the amended
petition and dismissed the rest, as follows. As to count a-1
regarding father’s physical abuse of M., the court adjusted the
language regarding the knife incident to state that father
“brandished a knife towards the child in a threatening manner,”
and sustained the count as amended. The court sustained count
b-2 regarding domestic violence with I.V. As to count b-3
regarding alcohol abuse, the court deleted the language stating
that father’s alcohol abuse “renders the father incapable” of




                                20
providing care to M., replaced it with language stating that
father’s alcohol abuse “limits the father’s ability to” provide care
for the child, and sustained the count as amended. The court
struck counts a-2, a-3, b-1, b-4, and b-5. The court deemed M. to
be a dependent of the court under section 300.
      Turning to disposition, the court ordered that M. remain in
mother’s care with a family maintenance plan in place. For
father, the court ordered drug and alcohol testing, parenting
classes, conjoint counseling with M., and individual counseling to
address case issues including domestic violence and alcohol
abuse. The court did not order father to complete a domestic
violence program or a substance abuse program. The court
further ordered that father’s visits be monitored. Father’s
counsel objected to the alcohol testing requirement; the court
implicitly overruled the objection.
      Father timely appealed. While the appeal was pending,
DCFS requested judicial notice that on April 5, 2021, the juvenile
court terminated jurisdiction over M., with sole physical custody
to mother, joint legal custody to mother and father, and visitation
with father to be monitored “until father and minor are able to
resolve the minor’s anxieties in a therapeutic setting.” The
juvenile court entered a custody order to that effect on April 8,
2021. Father requested judicial notice that he filed a notice of
appeal for the court’s April 5 and April 8 orders. We granted
both requests for judicial notice.
                           DISCUSSION
      Father does not challenge jurisdiction based on count a-1
relating to the physical abuse of M. However, father contends
that the juvenile court erred in sustaining count b-3 relating to
father’s alcohol abuse and b-2 relating to domestic violence with




                                21
I.V., because substantial evidence does not support the court’s
jurisdictional findings for those counts. He also argues that the
court abused its discretion in disposition by ordering father to
drug test and participate in counseling to address substance
abuse and domestic violence. We find no error.
A.     Mootness
       DCFS urges us to dismiss the appeal as moot, because
father did not challenge the jurisdictional findings relating to
father’s physical abuse of M. “When a dependency petition
alleges multiple grounds for its assertion that a minor comes
within the dependency court’s jurisdiction, a reviewing court can
affirm the juvenile court’s finding of jurisdiction over the minor if
any one of the statutory bases for jurisdiction that are
enumerated in the petition is supported by substantial evidence.
In such a case, the reviewing court need not consider whether
any or all of the other alleged statutory grounds for jurisdiction
are supported by the evidence.” (In re Alexis E. (2009) 171
Cal.App.4th 438, 451.)3
       Father acknowledges that the appeal could be deemed
moot, but asks that we exercise our discretion to consider his
contentions. “[W]e generally will exercise our discretion and
reach the merits of a challenge to any jurisdictional finding when
the finding (1) serves as the basis for dispositional orders that are
also challenged on appeal [citation]; (2) could be prejudicial to the
appellant or could potentially impact the current or future
dependency proceedings [citations]; or (3) ‘could have other
consequences for [the appellant], beyond jurisdiction.’” (In re
Drake M. (2012) 211 Cal.App.4th 754, 762-763 (Drake M.).)
Father asserts that the court’s jurisdictional findings regarding

      3We   denied DCFS’s motion to dismiss the appeal as moot.



                                 22
alcohol abuse and domestic violence formed the basis of the
disposition order he is challenging. He also argues that his
“custodial and visitation rights were severely limited” in the
orders terminating jurisdiction, and the juvenile court’s findings
could have ramifications for future custody orders.
      We exercise our discretion to consider father’s contentions
on appeal. The sustained jurisdictional findings against father
impacted the court’s disposition order, which father has also
appealed. In addition, the court’s findings could affect his future
custody rights to M. or his other children, and could affect future
dependency proceedings.
B.    Jurisdiction
      “‘In reviewing the jurisdictional findings and the
disposition, we look to see if substantial evidence, contradicted or
uncontradicted, supports them. [Citation.] In making this
determination, we draw all reasonable inferences from the
evidence to support the findings and orders of the dependency
court; we review the record in the light most favorable to the
court’s determinations; and we note that issues of fact and
credibility are the province of the trial court.’” (In re R.T. (2017)
3 Cal.5th 622, 633.)
      1.     Substantial evidence supports jurisdiction relating to
             alcohol abuse.
      Father asserts that the juvenile court’s finding under count
b-3 that father’s alcohol abuse limited his ability to care for M.
was not supported by substantial evidence. DCFS contends that
substantial evidence supported the court’s finding on count b-3.
      Jurisdiction under section 300, subdivision (b)(1) is
appropriate when the “child has suffered, or there is a
substantial risk that the child will suffer, serious physical harm




                                 23
or illness, as a result of the failure or inability of his or her parent
or guardian to adequately supervise or protect the child.” (§ 300,
subd. (b)(1).) To establish jurisdiction under section 300,
subdivision (b) due to a parent’s substance abuse, the
Department must prove: (1) “substance abuse by a parent . . . , (2)
causation, and (3) serious physical harm to the child, or a
substantial risk of such harm.” (In re Rebecca C. (2014) 228
Cal.App.4th 720, 724-725 (Rebecca C.).)
       Father asserts that the evidence supporting the court’s
finding under count b-3 consisted of “the minor’s testimony that
appellant drank Hennessey and mother’s statement that
appellant drank Hennessy and he was an alcoholic. . . . [T]hat is
it – that is all the evidence of [father’s] purported alcohol abuse.”
Father argues that paternal grandmother and I.V. said that
father does not abuse alcohol, and he points out that he
maintained steady employment and had no alcohol-related
arrests. He asserts that the “flimsy, uncorroborated speculation
[that father] was a recent alcohol abuser, and mere speculation
that [father’s] alcohol use posed a risk to [M.] at the time of the
contested hearing in October 2020.”
       Father’s argument minimizes the evidence before the
juvenile court. In fact, M. named father’s favorite alcohol by
brand, and M. testified in court that father drinks “often.” M.
told the CSW that father drinks “every day” and he became
“mean and aggressive” when he drank. M. also told the CSW
that father buys small bottles of Hennessy regularly and large
bottles when he socializes with family. M. also said of the
alcohol, “[W]hen he gets mad, it does affect him. I know it affects
him when he gets mad.” M. testified that father’s personality
changes in “[l]ike a mad way” when he drinks. M. testified that




                                  24
he was afraid of father when he has been drinking if other people
were not nearby. M. said that on the day of the belt and knife
incidents, father had not been drinking before he beat him with
the belt, but he had been drinking before he brandished the knife,
indicating that father’s violent treatment of M. escalated after
father consumed alcohol. Father stopped chasing M. with the
knife only after teenage J. stepped in and told him to stop. M.
also testified that father had hit him other times after father had
been drinking, but he could not remember specific instances.
       This evidence does not constitute “mere speculation that
[father’s] alcohol use posed a risk” to M., as father contends. A
finding of a substantial physical danger to a child under section
300, subdivision (b) may “involve[ ] an identified, specific hazard
in the child’s environment — typically an adult with a proven
record of abusiveness.” (Drake M., supra, 211 Cal.App.4th at pp.
766-767.) That danger existed here: father does not challenge the
findings of physical abuse, and substantial evidence shows that
the danger to M. increased when father was drinking.
       We are not persuaded by father’s assertion that other
witnesses—paternal grandmother, I.V., and father himself—were
more credible than M. “Weighing evidence, assessing credibility,
and resolving conflicts in evidence and in the inferences to be
drawn from evidence are the domain of the trial court, not the
reviewing court. Evidence from a single witness, even a party,
can be sufficient to support the trial court’s findings.” (In re
Alexis E., supra, 171 Cal.App.4th at p. 451.)
       Moreover, this is not a case like Rebecca C., supra, 228
Cal.App.4th 720 or Drake M., supra, 211 Cal.App.4th 754, which
father cites. In Rebecca C., the appellate court found that
although mother had a substance abuse problem, “the evidence . .




                                25
. is not sufficient to support the finding that her substance abuse
is causing, or there is a risk it will cause, physical harm” to the
teenage child. (Rebecca C., supra, 228 Cal.App.4th at p. 728.) In
Drake M., although father used marijuana, “DCFS failed to show
that there was any link between father’s usage of medical
marijuana and any risk of serious physical harm or illness to
Drake.” (Drake M., supra, 211 Cal.App.4th at p. 769.) Here, by
contrast, the evidence showed that father drank alcohol “daily” or
“often,” father became more mean or aggressive after consuming
alcohol, alcohol affected father when he was angry, and M. was
afraid to be alone with father when he was drinking. In addition,
after consuming alcohol, father chased M. around the home with
a knife and stopped only when a teenage sibling stepped in.
Unlike Rebecca C. and Drake M., here substantial evidence
showed that father’s alcohol consumption posed a risk of harm to
M.
       2.     Substantial evidence supports jurisdiction relating to
              domestic violence.
       Father also contends that substantial evidence does not
support the juvenile court’s finding in count b-2 that M. was at
risk as a result of the domestic violence between father and I.V.
He does not dispute that some domestic violence occurred, but
argues there was no evidence that domestic violence would occur
in the future because father had nearly completed the 52-week
domestic violence program required by his probation, there was a
restraining order protecting I.V., and both father and I.V. stated
that they were no longer together. DCFS asserts that the court’s
finding is supported by substantial evidence.
       “Exposure to domestic violence may serve as the basis of a
jurisdictional finding under section 300, subdivision (b).” (In re




                                26
R.C. (2012) 210 Cal.App.4th 930, 941.) Domestic violence “may
support the exercise of jurisdiction only if there is evidence that
the violence harmed the children or placed them at risk of harm,
and ‘the violence is ongoing or likely to continue.’” (In re M.W.
(2015) 238 Cal.App.4th 1444, 1453.) However, a parent’s “‘“[p]ast
conduct may be probative of current conditions” if there is reason
to believe that the conduct will continue.’” (In re Christopher R.
(2014) 225 Cal.App.4th 1210, 1216.)
       Father’s contentions are not persuasive. The 2018 incident
involving I.V. was not a “one-time lapse in judgment,” as father
asserts. To the contrary, father has a long history of domestic
violence, including violence against mother many years before
this case began, multiple incidents of violence against I.V., and
violence against J. and M. M. reported seeing father throw a
brush that hit I.V. in the face, punch I.V.’s face at the dining
room table, and hit J. with a refrigerator handle, and M.
witnessed I.V.’s injuries and hospital visit in October 2018 after
father hit her and made her face bleed. Moreover, father and I.V.
falsely represented in the past that they would separate after
incidents of violence. A 2016 incident involving violence against
I.V. while the children were right outside the bathroom door
resulted in a DCFS referral, which was dismissed when I.V. said
she would no longer maintain a relationship with father.
Following the October 2018 incident a restraining order was
entered protecting I.V. from father, but M. reported father and
I.V. had been living together. In addition, Ma. was conceived and
born after the October 2018 incident while the restraining order
was in place; father and I.V. then gave conflicting stories to the
CSW about Ma.’s parentage.




                                27
       “[T]he juvenile court may consider past events to determine
whether the child is presently in need of juvenile court
protection.” (In re A.F. (2016) 3 Cal.App.5th 283, 289.) “‘[P]ast
violent behavior in a relationship is ‘the best predictor of future
violence.’”’ (In re R.C.. supra, 210 Cal.App.4th at p.942.)
Father’s long history of domestic violence, father and I.V.’s
violation of the restraining order, and father’s failure to be
forthcoming with the CSW support the court’s finding that
domestic violence between father and I.V. remained a risk to M.
       This case is not like In re Daisy H. (2011) 192 Cal.App.4th
713, which father cites. In that case, there was a single domestic
violence incident between the parents that occurred either two or
seven years before the juvenile court case began. The Court of
Appeal held that the incident, without more, could not support
jurisdiction: “The evidence was insufficient to support a finding
that past or present domestic violence between the parents
placed the children at a current substantial risk of physical
harm. The physical violence between the parents happened at
least two, and probably seven, years before the DCFS filed the
petition. There was no evidence that any of the children were
physically exposed to the past violence between their parents and
no evidence of any ongoing violence between the parents who are
now separated.” (Id. at p. 717.)
       Here, M. witnessed multiple incidents of violence between
father and I.V., and father’s representation that he and I.V. were
no longer together was contradicted by the evidence. Substantial
evidence supports the court’s finding of jurisdiction under section
300, subdivision (b)(1) relating to domestic violence.




                                28
C.     Disposition
       Father contends the juvenile court erred by including in the
disposition order a requirement that father participate in alcohol
testing and individual counseling to address substance abuse and
domestic violence issues. He states again that the jurisdictional
findings were not supported, and notes that a restraining order
was in place and father was nearly finished with a domestic
violence program at the time of the hearing. Father asserts that
requiring him to participate in additional services was
burdensome and unnecessary.
       DCFS points out that in the juvenile court, father objected
only to the court’s order requiring alcohol testing. DCFS asserts
that because father did not object to individual counseling below,
he has forfeited any challenge to that portion of the disposition
order. Father asserts in his reply brief that he “objected to a
portion of his case plan components.”
       Father did not preserve a challenge to the individual
counseling portion of the order. “[T]he forfeiture doctrine applies
in dependency cases and the failure to object to a disposition
order on a specific ground generally forfeits a parent’s right to
pursue that issue on appeal.” (In re Anthony Q. (2016) 5
Cal.App.5th 336, 345 [emphasis added].) Thus, father’s
contention regarding individual counseling has been forfeited.
       Even if father had properly preserved this argument,
however, we would find no error regarding either the testing or
counseling requirements. A disposition order “may include a
direction to participate in a counseling or education program . . . .
The program in which a parent or guardian is required to
participate shall be designed to eliminate those conditions that
led to the court’s finding that the child is a person described by




                                 29
Section 300.” (§ 362, subd. (d).) “‘The juvenile court has broad
discretion to determine what would best serve and protect the
child’s interests and to fashion a dispositional order accordingly.
On appeal, this determination cannot be reversed absent a clear
abuse of discretion.’” (In re D.P. (2020) 44 Cal.App.5th 1058,
1071.)
       We find no abuse of discretion here. As discussed above,
the court’s jurisdictional findings relating to alcohol abuse and
domestic violence were supported by substantial evidence. The
court had discretion to order father to substance abuse testing
and individual counseling to address these issues. The juvenile
court’s orders were specific and individually tailored; the court
noted that father was already in a domestic violence program, for
example, and did not order that father complete another one.
       Father asserts that because he was nearly finished with his
required domestic violence course and he and I.V. were no longer
together, requiring additional counseling to address domestic
violence was duplicative and burdensome. We disagree. The
evidence suggests that father and I.V. were living together when
the case began. And even after father was enrolled in his
domestic violence course, while he was on probation after his
conviction for domestic violence against I.V., father hit M. with a
belt, choked him, and brandished a knife at him, allowing the
inference that father was not internalizing lessons about
perpetrating violence against family members. Individual
counseling was warranted under the circumstances.
       The cases father relies on are inapposite. Father compares
this case to In re Jasmin C. (2003) 106 Cal.App.4th 177, in which
the Court of Appeal held that the juvenile court may not require
a nonoffending parent to attend a parenting class where there




                                30
was no substantial evidence of a potential benefit from the
counseling. In that case, the father got into an altercation in
which he hit two of his daughters and threatened other family
members. The mother “intervened, cooled tempers, restrained
her husband, and directed that the police be called.” (Id. at p.
179.) Although the mother was nonoffending, the juvenile court
ordered that she complete parenting education classes. The
mother challenged the order and the Court of Appeal reversed,
noting that “nothing in the record supported the order, which
apparently was based on a rote assumption that mother could not
be an effective single parent without parenting classes.” (Id. at
pp. 181-182.)
      Father also cites Drake M., supra, 211 Cal.App.4th 754. As
discussed above, the Court of Appeal in Drake M. found that the
evidence did not support the jurisdictional finding that the father
was a substance abuser. (Id. at p. 769.) Addressing the
disposition order that required father to participate in drug tests
and drug counseling, the Court of Appeal stated, “[T]here is
nothing in the record to indicate that [the father] has a substance
abuse problem. . . . Without such evidence, the trial court’s
ordering father to take random drug screens and to participate in
drug counseling could not reasonably be designed to eliminate . . .
the remaining conditions from which dependency jurisdiction was
obtained,” which related to only the child’s mother. (Id. at p.
770.)
      Here, by contrast, father was the offending parent, and
substantial evidence supported the juvenile court’s jurisdictional
findings regarding alcohol abuse and domestic violence. The
court’s orders were targeted at addressing these bases for
jurisdiction. We are also unpersuaded by father’s argument that




                                31
the disposition order was overly burdensome because it placed
requirements on him that he would not otherwise have. “Juvenile
courts should be mindful of the burdens their disposition orders
impose on parents already grappling with difficult conditions and
circumstances. However, the paramount concern always must be
the child’s best interests, and we cannot reverse a disposition
order reasonably fashioned to eliminate the conditions that led to
dependency jurisdiction, no matter how burdensome its
requirements may seem from the parent’s perspective.” (In re
D.P., supra, 44 Cal.App.5th at pp. 1071-1072.)
       Here, the disposition order was reasonably fashioned to
eliminate the conditions that led to dependency jurisdiction, and
we find no abuse of discretion.
                           DISPOSITION
       The juvenile court’s jurisdiction and disposition orders are
affirmed.
  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS



                           COLLINS, J.

We concur:


MANELLA, P. J.


CURREY, J




                                32